JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00635-CV

                        D. PATRICK SMITHERMAN, Appellant

                                             V.

                COMMISSION FOR LAWYER DISCIPLINE, Appellee

     Appeal from the 129th District Court of Harris County. (Tr. Ct. 2010-10256).

       This case is an appeal from the final judgment signed by the trial court on July 19,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, D. Patrick Smitherman, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered February 26, 2015.

Panel consists of Justices Massengale, Brown, and Huddle. Opinion delivered by Justice
Huddle.